                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division
JERRY WELTY,JR.,

       Plaintiff,
y                                                                     Civil Action No.3:19CV481

DERRICK RITTER,et al..

       Defendants.
                                 MEMORANDUM OPINION

       Plaintiff, a federal inmate proceeding pro se and informa pauperis, filed this 42 U.S.C.
§ 1983 action. In order to state a viable claim under 42 U.S.C. § 1983, a plaintiff must allege that
a person acting under color of state law deprived him or her of a constitutional right or of a right
conferred by a law of the United States. See Dowe v. Total Action Against Poverty in Roanoke
Valley, 145 F.3d 653, 658 (4th Cir. 1998)(citing 42 U.S.C. § 1983). In his current Complaint,
Plaintiff fails to provide the defendants with fair notice offacts and law upon which their liability
rests. Accordingly, by Memorandum Order entered on January 14, 2020, the Court directed
Plaintiffto submit a particularized complaint within fourteen(14)days ofthe date ofentry thereof.
The Court warned Plaintiff that the failure to submit a particularized complaint would result in the

dismissal ofthe action.

        More than fourteen (14) days have elapsed since the entry of the January 14, 2020
Memorandum Order. Plaintifffailed to submit a particularized complaint or otherwise respond to

the January 14, 2020 Memorandum Order. Accordingly, the action will be DISMISSED
WITHOUT PREJUDICE.

        An appropriate order will accompany this Memorandum Opinion.

Date;^                    1Q
Richmond, Virginia
                                                       JohnA.Gibney,Jr.
                                                       United States District Judg^
